                              IN THE UNITED STATES DISTRICT COURT FOR
                                 THE SOUTHERN DISTRICT OF GEORGIA
                                        WAYCROSS DIVISION


       UNITED STATES OF AMERICA,

       V.                                                    CASE NO. CR506-014


       FRANKLIN LAMAR WILLIAMS,

                   Defendant.




                                             ORDER


               Before the Court is Defendant Franklin Lamar Williams' Motion


       for Early Termination of Supervised Release. (Doc. 1210.) In this

       motion, Defendant Williams seeks early termination from his ten-

       year term of supervised release. (Id.) The                  United    States   has

       responded         in    opposition   to   Defendant's    motion.   (Doc.   1211.)

       Pursuant to 18 U.S.C. § 3583(e)(1), this Court may terminate a

       sentence and discharge a defendant from supervised release at any

       point after the defendant has completed one year of supervised

       release.          After    careful   consideration.     Defendant's   motion   is

       DENIED.                 ^
            SO ORDERED this /^"^ay of November 2019.
         CNJ

        CM


        CU
        ^      .I                                WILLIAM T. MOORE,/rjR.
                                                 UNITED STATES DISTRICT COURT
Q,.-    c:     I    I-                           SOUTHERN DISTRICT OF GEORGIA
CO- ^
=      S
